Citation Nr: 1100734	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hemorrhoids, status post 
hemorrhoidectomy.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to July 2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2009, the claim was remanded for additional 
evidentiary development, to include a contemporaneous VA 
examination.  The case has now been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's 
hemorrhoids preexisted service.  

2.  Although the Veteran's preexisting condition of hemorrhoids 
manifested in increased symptoms during service, there is clear 
and unmistakable evidence that his current condition, history of 
hemorrhoids with occasional bleeding, does not constitute a 
permanent worsening of such preexisting condition beyond its 
natural progression.  


CONCLUSION OF LAW

The Veteran's hemorrhoids, status post hemorrhoidectomy, were not 
caused or aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in February 2006 and April 2006) 
specifically notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in letters dated in April 2006.  



Background

The Veteran asserts that he is entitled to service connection for 
hemorrhoids, status post hemorroidectomy, because such condition 
was incurred during active duty service.  Alternatively, he 
claims that such condition constitutes an aggravation of his 
preexisting hemorrhoids.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303(d) (2009).

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are considered 
as noted.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together with 
all other material evidence in determinations as to inception.  
38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) 
(2009).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that such increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2009); 38 C.F.R. 3.306(a) (2009).  Clear and unmistakable 
(obvious and manifest) evidence is required to rebut the 
presumption of aggravation.  38 C.F.R. 3.306(b) (2009).  
Temporary or intermittent flare-ups during service are not 
sufficient to constitute aggravation unless the underlying 
condition, as distinguished from the symptoms, has worsened.  The 
evidence must show a lasting worsening of the condition, meaning 
an increase in severity that existed at the time of separation 
from service and still exists currently.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002).

When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's condition was 
both preexisting and not aggravated by service.  If VA fails to 
rebut the presumption of soundness, the veteran's claim is 
treated as one for service connection.  On the other hand, if a 
preexisting condition is noted upon entry into service, the 
veteran can only bring a claim for aggravation of that condition, 
not for service connection for the condition itself.  In such 
case, the Veteran has the burden to show aggravation through 
evidence of symptomatic manifestations of such condition during 
service.  If the presumption of aggravation arises, the burden 
shifts to VA to establish a lack of aggravation.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In deciding a claim based on aggravation, after the presence of a 
preexisting condition has been established, the Board must 
determine (1) whether there has been any measured worsening of 
the condition during service, and (2) whether this constitutes an 
increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

In this case, the service treatment records (STRs) are negative 
for diagnosis or treatment of hemorrhoids.  Post service 
treatment records show that he was treated for hemorrhoids in 
February 2006.  He reported surgery for this condition in 1990s 
and recurring symptoms since 2005.  

When examined for VA in June 2006, the Veteran reported a 3 year 
history of hemorrhoids.  Currently, he had a stool leakage 
problem.  He used pads for this, and reported that he had 
recurring hemorrhoids.  He used suppositories and took stool 
softener medication.  He gave a history of having hemorrhoid 
surgery in 1995.  Exam showed no current hemorrhoids.  The 
diagnosis was status post hemorroidectomy.  

When examined by VA in November 2009, an onset of hemorrhoids was 
noted in 1993.  The examiner noted that in 1995 the Veteran 
underwent a hemorrhoidectomy at a private hospital in Korea.  He 
entered military service in 2003.  While he was seen on sick call 
for hemorrhoids and non-surgical treatment was recommended in 
2004, he went to a private hospital at the recommendation of his 
parents.  There, he had a surgical procedure which the Veteran 
described as "3 cuts" made for a tight canal.  He did not 
recall this as drainage of thrombosed hemorrhoids.  He had a 
colonoscopy accomplished in 2006 and polyps were found.  A second 
colonoscopy was performed in 2007 when he was being rerated for 
hemorrhoids with medication.  The course since onset of the 
condition had been intermittent with remissions.  Current 
treatment included suppositories, pads for cleansing, and sitz 
baths as needed.  

The examiner further noted that there was no history of injury to 
the rectum or anus or rectal prolapse or proctitis.  There was 
occasional rectal bleeding.  Current symptoms included burning, 
diarrhea, difficulty passing stool, pain, and tenderness. There 
was no swelling and no itching.  There was history of hemorrhoids 
with occasional bleeding.  There had been no recurrence and no 
history of thrombosis.  There was no history of fecal 
incontinence or perianal discharge.  Other significant history 
noted was sphincterotomy for stenosis in 2004.  On examination, 
there was no hemorrhoid present, and no anorectal fistula 
present, no anal or rectal stricture, and no prolapse.  The 
Veteran was well-nourished and in no acute distress with minimal 
rectal discomfort.  The prostate was small, benign, and non-
tender.  



In an addendum report from December 2009, another VA examiner 
reviewed the claims file, to include the November 2009 VA report.  
Her summary shows diagnosis of history of hemorrhoids, with no 
active problem identified on medical management.  There were no 
significant effects on occupation or usual daily activities.  The 
opinion rendered stated that "onset was prior to military 
service, surgical management by private surgery in Korea, 
successful conservative medical management.  Current complaint 
[were] minimal and well managed by medical regimen."  

On review and clarification of medical evidence and opinion dated 
in February 2010, a VA examiner opined that the Veteran's 
hemorrhoid condition was not permanently aggravated by his 
condition of sphincterotomy which was performed in 2004.  The 
examiner further noted that the sphincterotomy was for anal 
scarring secondary to prior hemorrhoid surgery and was not for 
recurrent hemorrhoids.  Therefore, the service-connected 
condition of sphincterotomy did not aggravate the hemorrhoid 
condition.  The examiner further noted that the Veteran had 
minimal problems post sphincterotomy.  Any hemorrhoidal problems 
were controlled by topical medication and diet.  There were no 
progressive problems noted.  Overall clinical course improved.  
Hemorrhoids were not permanently aggravated by sphincterotomy.  
There was no evidence that any service-connected issues worsened 
the clinical course of the hemorrhoids.  Following sphincterotomy 
there were fewer problems and easier management of the problem.  

Analysis

Based on the Veteran's recited history in numerous medical 
documents, the Board finds that there is clear and unmistakable 
evidence that hemorrhoids existed prior to service.  The 
remaining question is whether this condition was aggravated by 
service.

As noted earlier, a pre-existing injury or disease is considered 
to have been aggravated by active service if there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(providing that the presumption of aggravation created by section 
3.306 applies only if there is an increase in severity during 
service).

Temporary or intermittent flare-ups of a pre-existing disease are 
not sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Hunt, supra; Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  A 
"lasting worsening of the condition" or a worsening that existed 
not only at the time of separation but one that still exists 
currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Based on the lay and medical evidence of record, the Board 
concludes that the Veteran is not entitled to service connection 
for hemorrhoids, status post hemorroidectomy.  In this regard, as 
summarized by the VA examiner in February 2010, the evidence 
reflects that surgery performed in 2004 (during the Veteran's 
military service but at a private facility) was for anal scarring 
secondary to his pre-service hemorrhoid surgery (performed prior 
to service in the mid 1990s) and was not for recurrent 
hemorrhoids.  In fact, the examiner found that since the 2004 
surgery, the Veteran's problems had been minimal, and any 
hemorrhoidal problems were controlled by topical medication and 
diet.  There were no progressive problems noted, and his overall 
clinical course had improved.  

As the Veteran's hemorrhoids preexisted service as indicated by 
preservice surgery in the mid 1990s, and surgery performed at a 
private facility during service was for problems related to the 
pre service-condition and not recurrent hemorrhoids, it cannot be 
said that the preexisting condition was aggravated during 
service.  Service connection is not warranted.  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes. Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen, supra.  Lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Veteran thus is competent 
to describe the symptoms which he experienced during active 
service.  He has not shown, however, that he has the expertise 
required to diagnose any of his claimed disabilities.  Nor is the 
Veteran competent to offer an opinion regarding any causal 
relationship between these disabilities and active service.  
While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record.  As the preponderance of the evidence is against the 
Veteran's claims, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 
supra.  

Finally, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable basis 
for granting the Veteran's claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (20097); Gilbert, 
supra. 




ORDER

Entitlement to service connection for hemorrhoids, status post 
hemorrhoidectomy, is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


